Case: 4:19-cr-00561-JG Doc #: 1 Filed: 09/18/19 1of 3. PagelD #: 1

sop megs

   

Ot Soy

IN THE UNITED STATES DISTRICT COURT  s6sF
FOR THE NORTHERN DISTRICT OF OHIO

   

 

  

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) B® &F oy ar
) ae i gy OF
Vv. ) CASENO.
) Title 18, United States Code,
LAURA J. ENTRIKIN, ) Sections 1344(2), 641, and
) 1028A
Defendant. ) Vis Ar - ml
JUDGE GWIN
INTRODUCTION
The Grand Jury charges:
1. At all times material to this Indictment, Key Bank was a financial institution as

defined by Title 18, United States Code, Section 20(1), the deposits of which were insured by the
Federal Deposit Insurance Corporation.

2. At all times material to this indictment, B.E. was the sole signator on a checking
account held at KeyBank with the account number ending in 3643.

3. B.E. died on December 26, 1990. At the time of her death and thereafter, the
United States Social Security Administration deposited B.E.’s monthly Title II Retirement
Insurance Benefits into her account held at KeyBank.

COUNT 1
(Bank Fraud, 18 U.S.C. § 1344(2))

The Grand Jury further charges:
4. The allegations contained in paragraphs 1 through 3, inclusive, are incorporated

by reference as if specifically re-written herein.
5. On or between October 10, 2009 and January 19, 2018, in the Northern District of

Ohio, Eastern Division, and elsewhere, Defendant LAURA J. ENTRIKIN (“Defendant”)

ak
ee
Case: 4:19-cr-00561-JG Doc #: 1 Filed: 09/18/19 2 of 3. PagelD #: 2

knowingly executed and attempted to execute a scheme or artifice to obtain any of the moneys,
funds, credits, assets, securities, or other property owned by, or under the custody or control of, a
financial institution, that is, KeyBank; by means of false or fraudulent pretenses, representations,
or promises.

6. As provided below, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant executed and attempted to execute the scheme and artifice as set forth
above, in that:

a. Defendant drafted 147 checks, drawn on B.E.’s KeyBank account, making them
payable to herself;
b. Defendant forged the signature of B.E. on each of the checks;
c. Defendant negotiated these fraudulently created checks and stole the moneys
obtained from negotiating the same; and
d. Defendant negotiated the fraudulent checks as part of her scheme or artifice.
All in violation of Title 18, United States Code, Section 1344(2).

COUNT 2
(Theft of Government Property, 18 U.S.C. § 641)

The Grand Jury further charges:

7. From in or around January 1991 and continuing until in or around January 2018,
in the Northern District of Ohio, Eastern Division, Defendant LAURA J. ENTRIKIN, in a
continuing course of conduct, willfully and knowingly did steal, purloin, and convert to her own
use, without authority, dispose of property of the United States exceeding $1,000.00 in value,
belonging to the United States Social Security Administration, an agency of the United States, to
wit: Title If Retirement Insurance benefits, in the amount of approximately $322,322.00, in

violation of Title 18, United States Code, Section 641.
Case: 4:19-cr-00561-JG Doc #: 1 Filed: 09/18/19 3 of 3. PagelD #: 3

COUNT 3
(Aggravated Identity Theft, 18 U.S.C. § 1028A(a)(1))

The Grand Jury further charges:

8. Between in or about September 2015 and continuing until in or about January
2018, in the Northern District of Ohio, Eastern Division, and elsewhere, Defendant LAURA J.
ENTRIKIN, during and in relation to felony violations of Title 18, United States Code, Sections
1344(2) and 641, knowingly transferred, possessed and used, without lawful authority, the means
of identification of a real person known to the Grand Jury, to wit: B.E., knowing that said means
of identification belonged to B.E., in violation of Title 18, United States Code, Section

1028A(a)(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
